                 Case 8:19-bk-03978-RCT                 Doc 20       Filed 06/21/19         Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

In re:                                                                      Case No. 8:19-bk-03978-RCT
                                                                            Chapter 13
ERIC STEPHEN CANGELOSI, SR. and
AILEEN A. CANGELOSI

                     Debtor. 1
                                       /

                   TRUSTEE’S UNFAVORABLE RECOMMENDATION AND
                  OBJECTION CONCERNING CONFIRMATION OF THE PLAN

TO: Clerk, United States Bankruptcy Court

           Trustee’s Recommendation to the Court. The Trustee cannot recommend confirmation of

the Chapter 13 Plan at this time and objects to confirmation based on the following:

           1.        The Trustee requests the following additional documents, to be provided within

twenty-one (21) days unless otherwise specified, to determine if the Debtor has dedicated all

disposable income to the Plan and/or met the best interest of creditors test:

                a. Business income tax returns for 2017 and 2018;

                b. Personal income tax returns for 2018;

                c. Debtor’s pay advices/proof of monthly income for 10/12/2018, 1/4/2019,

                     1/11/2019, 3/5/2019;

                d. Joint-Debtor’s pay advices/proof of monthly income for 10/12/2018, 1/4/2019,

                     1/11/2019.

           2.        It does not appear that the Debtor has dedicated all disposable income to the proposed

Plan as required by 11 U.S.C. §1325(b)(1)(B).

                a. Debtor’s Official Form 122C-1 needs to be amended to correct line 2 because it is

                     understated based on the Debtor’s pay advices/testimony;


1
    All references to “Debtor” shall include and refer to both of Debtors in a case filed jointly by two individuals.
            Case 8:19-bk-03978-RCT           Doc 20   Filed 06/21/19     Page 2 of 3




            b. Debtor(s) Official Form 122C-2 needs to be amended to correct line(s) 13b, 15,

               33b and 34 because they are overstated based on the Debtor’s pay

               advices/testimony/tax returns;

            c. All tax refunds must be committed to the Plan for each year during the applicable

               plan period, beginning with the tax year 2018. The Debtor should not spend ANY

               tax refund without prior Court approval because they may be required to turn over

               the refund to the Trustee in addition to regular Plan payments.

       3.      The Plan does not appear to meet the best interest of creditor’s test pursuant to 11

U.S.C. §1325(a)(4) because it appears the Plan does not pay unsecured creditors the value of

what they would receive in a case under Chapter 7. The Debtor has not listed the following

property/value of property on Schedule A/B: vehicle, bank accounts, money market accounts,

Ace Plumbing business.

       4.      An Amended Plan must be filed because:

            a. The Plan fails to provide for the treatment of Specialized Loan Servicing pursuant

               to 11 U.S.C. §1325(a)(5) and/or 11 U.S.C. §1322;

            b. The Plan fails to provide for adequate protection payments to the secured

               creditor(s): Specialized Loan Servicing as required by the Administrative Order

               Prescribing Procedures for Chapter 13 Cases. The Debtors received a trial

               modification after filing this case;

            c. The Plan does not provide for 31% of the Debtor’s gross income for adequate

               protection on a mortgage that the Debtors are seeking to modify.

       5.      The Plan fails to meet the requirements of 11 U.S.C. Section 1325(a)(6) and

Section 1325(b)(1)(B) because the Debtor is proposing to modify their home mortgage, which

proposal is speculative in nature. Any attempt to modify the mortgage must be completed prior

                                                  2
            Case 8:19-bk-03978-RCT          Doc 20     Filed 06/21/19     Page 3 of 3




to confirmation and approved by the Court. A copy of the modification agreement must be

provided to the Trustee’s office as soon as available. If a loan modification is approved, the

Debtor must amend the Plan and budget accordingly.

       6.      It appears that this case is a business case and the Chapter 13 Trustee's office may

further investigate the Debtor’s business. The Debtor shall, on or before April 15 of each year

following confirmation of the Plan, provide the Chapter 13 Trustee with complete copies of all

personal and business federal income tax returns from the prior year, together with all W-2s and

Form 1099s.

       7.      The Trustee reserves the right to request further information or raise further

objections prior to or at the confirmation hearing.



       I HEREBY CERTIFY that a true and correct copy of the Trustee’s Unfavorable

Recommendation and Objection Concerning Confirmation of the Plan was furnished

electronically and/or by First Class U.S. Mail to ERIC & AILEEN CANGELOSI, 264 Tulane

Road, Venice, FL 34293; ALEXANDER SCOTT DENNISON, 935 N Beneva Road, Suite 609,

#103, Sarasota, FL 34232 and the U.S. TRUSTEE, 501 East Polk Street, Suite 1200, Tampa,

Florida 33602, on this 21st day of June, 2019.


                                              /s/ Caroline Printy, Esquire
                                              CAROLINE PRINTY, ESQUIRE
                                              Post Office Box 6099
                                              Sun City Center, Florida 33571-6099
                                              Phone (813) 658-1165
                                              Facsimile (813) 658-1166
                                              Florida Bar No. 40898
                                              Attorney for the Trustee




KR/tem
                                                 3
